LUMBARD, Chief Judge
(dissenting) :
I dissent.
I am convinced that ITT’s contentions about the interrelationship between the grievance procedure set forth in article V and the arbitration provisions of article VI are correct. Thus, I would reverse Judge Pollack’s order staying ITT’s damage action under section 301 of the Labor Management Relations Act of 1947, 29 U.S.C. § 185.
It seems to me that the result which my brothers reach ignores the plain meaning of section 1 of article VI, which states that “Any matters disputed * * which the parties cannot adjust satisfactorily under the Grievance Procedure, may be submitted to arbitration for final and binding determination.” I would not hold this phrase to be “vague” exclusionary language; rather, it limits arbitrable matters to those disputes which have first passed through the grievance machinery of article V, which the majority describes as “eoncededly only cover-ting] employee grievances.” Since a violation of the no-strike clause is outside the grievance procedure’s scope, neither ITT nor the union could seek arbitration. For the reasons set forth in greater detail below, Chief Judge Aldrich’s opinion for a unanimous court in G. T. Schjeldahl Co., Packaging Machinery Div’n v. Local Lodge 1968, Int. Assoc. of Machinists, 393 F.2d 502 (1st Cir. 1968), is directly in point and should, on the strength of its reasoning, control the outcome of this appeal.
As did the First Circuit, I recognize the strong policy favoring labor arbitration enunciated in the Steelworkers’ Trilogy, relied on by the majority. However, the applicable Supreme Court decisions also impose upon us a duty to determine what it was that the parties agreed to arbitrate. As Mr. Justice White stated in Atkinson v. Sinclair Refining Co., 370 U.S. 238, 241, 82 S.Ct. 1318, 1320, 8 L.Ed.2d 462 (1967) :
“Under our decisions, whether or not the company was bound to arbitrate, as well as what issues it must arbitrate, is a matter to be determined by the Court on the basis of the contract entered into by the parties. “The Congress * * * has by § 301 of the Labor Management Relations Act, assigned the courts the duty of determining whether the reluctant party has breached his promise to arbitrate. For arbitration is a matter of contract and a party cannot be required to submit to arbitration any dispute which he has not agreed so to submit.’ United Steelworkers of America v. Warrior & Gulf Nav. Co., 363 U.S. 574, 582, 80 S.Ct. 1347, 1353, 4 L.Ed.2d 1409.”
I fear that this stricture has been violated in the present case. Looking at the complete procedure for dispute resolution provided in article V, and article VI, sections 1 and 2, and at the past practice of the parties to the agreement, I conclude that violation of the no-strike clause was not arbitrable.
I agree that ITT can invoke arbitration. I do not agree, however, that it can do so with regard to any matters or disputes arising under the contract. *84Judge Pollack and the majority believe that “if the arbitration agreement was intended to deal only with employee-oriented disputes, there would be no need for time limits imposed on the employer within which to invoke arbitration.” From this, the majority apparently concludes that either party can invoke arbitration at any time regarding any matter. The way in which sections 2(a) and 2(b) are structured convinces me that ITT and the union can only take to arbitration those matters which have been through the grievance procedure.
Sections 2(a) and (b) of article 6 provide:
“(a) Notification of intent to proceed to arbitration must be made within thirty (30) calendar days after mailing to the Union, by registered mail, the Company’s answer in Step 3 of the Grievance Procedure, otherwise the grievance shall be deemed to be settled. Section 3, Article V, to the contrary notwithstanding only the Union shall have the right to invoke arbitration of grievances processed in Article V.
“(b) Within two (2) weeks (unless mutually extended) of notification, by either party to the other, of intent to proceed to arbitration, either party •may request arbitration. Such arbitration shall be submitted to the Federal Mediation and Conciliation Service (FMCS). * * *”
Invoking arbitration under these provisions is, as ITT contends, a two-step procedure. Section 2(a) of Article VI requires the union to furnish the employer with a “ [notification of intent to proceed to arbitration” within 30 days after ITT mails the union its answer in the final step of the article V grievance procedure. That notification, however, does not bring about arbitration. After the notification, section 2(b) of Article VI provides that “Within two (2) weeks (unless mutually extended) of notification, by either party to the other, of intent to proceed to arbitration, either party may request arbitration.” Thus, the two-week period for request by either party for arbitration follows the 30-day period for notification. The union argues that section 2(b) permits “either party to give notification of intent to proceed to arbitration.” This is correct, but only to the extent that either party can request arbitration of disputes that have passed through the grievance machinery. For section 2(b), rather than conferring an independent right to arbitration, is entirely compatible with the contractual scheme for arbitration of disputes after grievance proceedings have concluded, as set forth in sections 1 and 2(a) of article 6. Nothing said in section 2(a) prevents ITT from giving notification of intent to proceed to arbitration after a grievance has moved through the three steps of the grievance procedure. The first sentence of section 2(a), although it does not say “either party,” does not limit the giving of a notification of intent to the union. The second sentence, which refers to section 3 of article 5, only excludes employees from invoking arbitration of grievances.1
Moreover, I think that it is perfectly reasonable that the employer might want to reserve a right to give notice of intent to proceed with arbitration after a grievance has passed through the grievance machinery of article V. This right could be important in some instances. Under the grievance provisions, an employee can process a grievance without union representation, and ITT is obligated to give notice of such claims to the union. The union, however, may choose not to *85intervene, and such a decision might be directly contrary to the wishes of most of its membership. In such a situation, with an obvious split between the union leadership and the rank-and-file, ITT might well want to go to impartial arbitration in the interests of labor peace, even after it had filed its answer in the final step of the grievance procedure. Section 2(a) prohibits the employee from doing this,2 but section 2(b) allows the employer to do it. Going back to section 2(a), the employer must also act within the 30-day limit set for notification; if he does not, the grievance is deemed settled. Assuming the employer notified the union of its intent to proceed to arbitration within the 30-day period, the two-week provision in section 2(b) is also available to the union — just as it is to the employer — to permit it to avoid the “Sword of Damocles.” See Schjeldahl, supra, 393 F.2d at 504. Thus, the two-week limit does serve an independent function.
I believe that the “past practice” adverted to by the majority supports my interpretation that only those matters which have first passed through the grievance machinery are arbitrable. Even if it be conceded that the contract before us is ambiguous on its face— which I do not concede — I feel that we must attach weight to the practical construction of the contract by those who are parties to it. The Supreme Court stated in United Steelworkers of America v. Warrior & Gulf Nav. Co., supra, at 582-583, 80 S.Ct. at 1353, that an
“order to arbitrate the particular grievance should not be denied unless it may be said with positive assurance that the arbitration clause is not susceptible of an interpretation that covers the asserted dispute. Doubts should be resolved in favor of coverage.”
It seems to me that this directive is not intended to permit the district courts or the courts of appeals to limit their examination of the meaning of arbitration clauses to such an extent that the past practice becomes irrelevant when the exact meaning of the agreement is thought to be unclear. See generally, Schulman, Reason, Contract, and Law in Labor Relations, 68 Harv.L.Rev. 999 (1955).
Thus, with respect to past practice, ITT points out that no employer claim has ever been arbitrated under this or preceding agreements. Moreover, ITT brought a similar lawsuit for damages in 1965, and the union did not respond by seeking a stay pending arbitration. The majority states that the 1965 lawsuit was withdrawn in less than a month, and that such a short time period available for response means that this past experience must be ignored. While I might agree if that was all there was before us, I cannot ignore the union’s course of action in the present controversy. ITT filed its complaint on November 12, 1968, and the union’s answer was filed on January 2, 1969. It is conceded that this answer contained no claim or defense that the issue was arbitrable. In fact, the union made no such claim until much later. When ITT moved for summary judgment on March 13, 1969, the union’s response was a motion, filed March 17, 1969, seeking a stay pending arbitration. The union asserts that their right to arbitrate is clear under the contract. If it is clear, it seems to me that it should be promptly asserted whenever the company proceeds to federal court. While I agree with the majority that there was no waiver as a matter of law, it does appear highly relevant that this claim was not made until more than four months after ITT’s complaint was filed. The claim of arbitrability has all the trappings of a pure afterthought based on a strained reading of the contract.
The statement by a union official to the effect that the illegal strike gave the company a right to go into federal court, referred to by the majority in footnote 5 as “not too significant,” cannot be totally disregarded. Given the *86union’s course of conduct in the present controversy, it tends to support my conclusion that the application for a stay was merely an afterthought.
Finally, as to the union’s argument that ITT itself invoked article VI with regard to a dispute over the discharge of two employees whom it regarded as instigators of the illegal strike, I find this past practice claim totally untenable. The union’s point is that ITT invoked article VI arbitration although no article V procedure had preceded it, thus undercutting its position that the two articles are tied together. I think not, for the memorandum of agreement between ITT and the union settling the 1968 strike in effect waives the grievance procedure which of course would otherwise have prevailed.3 Moreover, the fact that the parties drew up a special settlement agreement in a situation where the no-strike clause was breached seems to me to undercut the union’s view that disputes arising out of such a breach should be handled under the ordinary dispute-resolution provisions of the contract.
I would reverse the order of the district court and permit ITT to prosecute its suit in the district court.

. Article 5, section 3 of the collective bargaining agreement provides:
Notwithstanding the above, it is expressly understood that any employee has the right to process a grievance through the three steps of the Grievance Procedure herein, without Union representation. The Company agrees to notify the Union of the existence of any grievvance filed by an individual employee under this section when such grievance reaches Step 2 and Step 3 in the Grievance Procedure, and also of the time the grievance is to be discussed with the employee.


. See note 1, supra, and accompanying text.


. This memorandum agreement is set forth in full, but the paragraphs to which the text refers are paragraphs 2 and 3.
“SUFFOLK COUNTY DEPARTMENT OF LABOR
1 OLD INDIAN HEAD ROAD, COMMACK, N. Y. 11725 LOU Y. TEMPERA
COMMISSIONER 543-6000
Nov. 11, 1969 (sic) [correct date is 1968]
Memorandum of Agreement by and between ITT
World Communication Co. and CWA, AFL-CIO
It is mutually agreed as follows:
1. The picket lines at all of the Company’s facilities shall be discontinued and employees shall return to work immediately. Simultaneously with the lifting of the picket line and the return to work of employees, the Company shall commence negotiations with the Union on a list of 14 complaints or issues raised by Local 1174.
2. Within 14 days the Company may propose disciplinary action against employees for activity — connected with the walkout.
3. The above proposed discharge action shall be submitted to an arbitrator selected by both parties the Union and the Company. No discharge shall be instituted unless the Company’s charges are sustained by the Arbitrator. If charges are not sustained the proposed discharge shall be dropped.
4. Regarding the 14 issues of complaints mentioned in 1 above it is agreed that any of such issues not resolved satisfactorily which are clearly arbitrable under the Labor Contract the Union shall have the right to proceed to arbitration in the manner provided in said Labor Contract. Any other of said issues about which the Union and the Company cannot agree as to their arbitrability under the Labor Contract the Union shall have the right to submit the question of arbitrability to an arbitrator. In the event the arbitrator finds that the disputes are arbitrable the Company agrees to arbitrate the merits of such disputes.
For ITT World Communications Wilson McMakin
Michael F. Gambello
For Communications Workers of America
AFL/CIO Charles McDonald
For Local 1174 CWA AFL/CIO Michael Marino
For Suffolk County Labor Dept. George Meyer
Witness”